DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 7-10, 14-17, and 21-26 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to a method claim, which would pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible method or process. Claim 11 is directed to an apparatus, which would also pass Step 1 of the two-step analysis for 101 eligibility as being a patent-eligible method or process.
Under step 2A of the analysis, the claims recite steps for storing results of an online experiment comprising a plurality of model parameters, identifying a plurality of distinct subsets of a plurality of users based on the results of the experiment, determining and storing a utility value for each model parameter of each distinct subset, determining probabilities of each model parameter for each distinct subset using an objective optimization model, identifying a particular distinct subset for a second user, identifying a plurality of probabilities that are associated with the particular distinct subset, and identifying  one or more model parameters to be assigned to said each second user based on the plurality of probabilities, which are concepts 
This judicial exception is not integrated into a practical application because the abstract idea is merely being implemented on a processor for a particular technical environment.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional claim limitation of using a computing device merely uses a computer as a tool to perform an abstract idea (see MPEP 2106.05(f)) and does not add a meaningful limitation to the claim. The use of an objective optimization model in order to maximize a particular objective is merely performing the abstract idea of using a mathematical formula or equation. The storing and retrieving of results of an experiment and  utility values is also a well-understood, routine, conventional activity in the field - see MPEP 2106.05(d)
Dependent claims 2-10, and 12-20, are rejected as ineligible subject matter under 35 U.S.C. 101 based on a rationale similar to the claims from which they depend. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 2, 6-10, 11, 12, and 16-20, are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Phillips US Patent Application 2010/0049679 A1 (hereinafter Phillips).
Regarding claims 1, and 11, Phillips teaches a system comprising: one or more computer  processors; a content platform coupled to the one or more processors, wherein the content platform performs operations comprising (para. 0088): and a method comprising (para. 0004):
storing results of an online experiment with respect to a set of users, the online experiment comprising a plurality of model parameters (para. 0113, experiment data store 40 functions to store experiment data 44. Experiment data 44 generally comprises data and information relating to the experiments created and executed by experiment engine 30.  For each experiment, experiment data 44 may specify, for example, the definitions and parameters defining the experiment, the content 15 which is used during the experiment, the objective behavior being tracked for each experiment, and a definition or recognition pattern for the users 16 who are allocated to participate in the experiment.);
based on the results of the online experiment, identifying a plurality of distinct subsets of a plurality of users that includes the set of users (para. 0089, the observation data can be collected for each experiment conducted by communication management system 12, and thus, can include information for the experimental conditions and the observed outcomes. Observation data may also include information available from the data log or customer database of a website. With this data and information, communication management system 12 may segment users 16 into discrete groups or specify a distribution of users 16, wherein each grouping or distribution is characterized by a particular set of behavioral outcomes.);
for each distinct subset of the plurality of distinct subsets: for each model parameter of the plurality of model parameters: determining a utility value of said each model parameter with respect to said each distinct subset (para. 0055, to optimize the effectiveness of the structured content, content provider 14 determines its objectives for the associated portal or website in relation to the behavior of users 16 and decides what elements of the communication are relevant or have potential to influence that behavior. For example, content provider 14 may want to optimize its communication to achieve better match between relevant content 15 and user preferences in order to increase return visits of users 16 in general to the portal or website. Content system 10 and communication management system 12 facilitate the identification and specification of the relevant elemental components, the specification of various alternative structures for content (e.g., messages and means of communication), and assign control variables and values to these structures for implementation.);
storing the utility value in association with said each distinct subset (para. 0134-0135, prediction generator may receive input from a manager user, for example, to specify particular segments for investigation and optimization of content delivery. Through content provider interface, a manager user may specify identification rules based on data, fields, and values available in the observation module or from the content provider's own customers (users) or site databases. Prediction data store 66 is in communication with prediction generator 62. Prediction data store 66 generally functions to store and maintain prediction data 68.);
using an objective optimization model, automatically determining probabilities of each model parameter of the plurality of model parameters for each distinct subset in order to maximize a particular objective (para. 0010, the inventive subject matter is directed to an automated method having steps for: generating predictions on how users who are to be presented a treatment comprising a set of digital, perceptibly-renderable content elements will react to the treatment, the predictions being generated from data collected from one or more experiments that tested user behavior to content elements in the set, and the experiments being run over different classes of external content systems; and delivering treatments to users in accordance with the predictions to increase the probability of a desired user behavior in response to the presented content. Para. 0079-0081, a behavioral model may comprise a sophisticated, continuous, and discrete multivariate statistical model which can be used to determine what aspects of a content structure or treatment influence the probability of achieving a particular outcome. Model engine 32 performs this analysis and suggests which treatments to present to users 16 in the future in order to meet the desired objectives. The models generated by model engine 32 may thus model and predict the probability that a randomly selected user 16 from some sample or segment will perform a particular action or combination of actions when faced with a number of possible actions. These choice models do not predict the exact choice that will be made by a user, but rather the probability that a given user will choose a particular action.);
for each second user in a second set of users in the plurality of users (para. 0108, experiment manager object 42 may select from the set of all possible treatments a sample of those in a particular way to optimally address the desired objectives or outcomes. The system (and therefore the manager user) will know which element of content had what effect on user behavior, and therefore what treatment is optimal for future delivery to site visitors.):
identifying a particular distinct subset, of the plurality of distinct subsets, to which said each second user belongs (para. 0130, prediction generator 62 may implement a personalization process. In the area of interactive communications, a personalization process can be a process whereby content 15 is targeted and delivered to users 16 based on either their stated or implied preferences. An exemplary personalization process may comprise data mining techniques used to profile or segment users 16. Segmentation refers to the breakdown, division, or separation of users into various, discrete groups or segments. Each grouping or segment can be a specification or distribution of users with similar behavioral characteristics.);
identifying a plurality of probabilities that are associated with the particular distinct subset (para. 0120, behavioral models may capture the relationship of the incidence of the objective behaviors, the set of controlled content variables (e.g., placement or background color of a banner advertisement), and users 16 to whom content is delivered. Choice models are behavioral in the sense that they describe how the probability of users' choices or decisions (i.e., their behavior) will vary as the levels for any number of variables are manipulated in an experiment.);
based on the plurality of probabilities, identifying one or more model parameters of the plurality of model parameters to be assigned to said each second user (para. 0120, in one embodiment, model generator 50 may generate one or more contingency tables. Contingency tables are a form of model. Each contingency table can be a report which is useful for situations with a small number of defined outcomes. Contingency tables can be used to check that complex forms of models will succeed.); and
wherein the method is performed by one or more computing devices (para. 0180).
Regarding claims 2, and 12, Phillips teaches all of the limitations of claims 1 and 11 above. Phillips further teaches wherein the plurality model parameters comprise one or more treatment values for one or more treatments of the online experiment  (para. 0083,  the results of the model are used to determine what particular combination of variables (i.e., treatment) to show to a user with a particular profile, such as, for example, which combination of advertisement color and placement should be displayed to a user with AOL as an ISP and who interacts with the website between 2:00 a.m. and 3:00 a.m. on a Tuesday.)
Regarding claims 6, and 16, Phillips teaches all of the limitations of claims 1 and 11 above. Phillips further teaches wherein each distinct subset of the plurality of distinct subsets of the plurality of users is associated with distinct user properties describing at least one of a user profile property and user interaction behavior. (para. 0130, segmentation refers to the breakdown, division, or separation of users 16 into various, discrete groups or segments. Each grouping or segment can be a specification or distribution of users with similar behavioral characteristics. The behavior of users 16 within a given segment tends to be more homogenous, whereas the behavior of users 16 between segments tends to be less homogenous.)
Regarding claims 7, and 17, Phillips teaches all of the limitations of claims 1 and 11 above. Phillips further teaches wherein the objective optimization model is a stochastic optimization model configured to determine probabilities of model parameters for each distinct subset given model constraints. (para. 0080, a behavioral model can be, for example, a statistical abstraction of an unknown decision-making process used by a user to make particular decision, such as, for example, whether to click on a particular banner advertisement, whether to purchase a particular product being offered, etc. The unexplained component of a user's choice may be considered to be the deviation of that user from what a behavioral model predicts. This is “stochastic” is the sense that there is an element of user behavior that cannot be explained.)
Regarding claims 8 and 18, Phillips teaches all of the limitations of claims 1 and 11 above. Phillips further teaches wherein identifying the one or more model parameters of the plurality of model parameters to be applied to said each second user, comprises: determining that a particular model parameter of the plurality of model parameters has an associated probability of the plurality of probabilities that is above a probability threshold (para. 0081, the models generated by model engine 32 may thus model and predict the probability that a randomly selected user 16 from some sample or segment will perform a particular action or combination of actions when faced with a number of possible actions. As such, the behavioral models may consider user choices. These choice models do not predict the exact choice that will be made by a user, but rather the probability that a given user will choose a particular action.); and
assigning, to said each second user, the particular model parameter based upon the associated probability being above the probability threshold (para. 0085-0086, from the experimentation and modeling, prediction engine 34 functions to generate or create one or more predictions. A prediction can be a simple description of a model which is used to deliver content 15 to users 16 in a way which is most effective to achieve one or more desired outcomes/objectives. For example, a prediction may predict that a user 16 with certain characteristics will, for a particular website, click through to key web pages, buy merchandise at the website, visit between the hours of 9:00 p.m. and midnight, or any other strategic objective of interest. In one implementation, prediction engine 34 may identify from a model that set of content elements which is predicted to be most likely to cause any given user who visits the website to behave consistently with the model's objective.).
Regarding claims 9 and 19, Phillips teaches all of the limitations of claims 1 and 11 above. Phillips further teaches wherein identifying the one or more model parameters of the plurality of model parameters to be applied to said each second user, comprises: determining that probabilities associated with each of the plurality of model parameters is below a probability threshold (para. 0081, the models generated by model engine 32 may thus model and predict the probability that a randomly selected user 16 from some sample or segment will perform a particular action or combination of actions when faced with a number of possible actions.); and
assigning, to said each second user, the particular model parameter based upon the associated probability being above the probability threshold (para. 0085-0086, from the experimentation and modeling, prediction engine 34 functions to generate or create one or more predictions. A prediction can be a simple description of a model which is used to deliver content 15 to users 16 in a way which is most effective to achieve one or more desired outcomes/objectives. For example, a prediction may predict that a user 16 with certain characteristics will, for a particular website, click through to key web pages, buy merchandise at the website, visit between the hours of 9:00 p.m. and midnight, or any other strategic objective of interest. In one implementation, prediction engine 34 may identify from a model that set of content elements which is predicted to be most likely to cause any given user who visits the website to behave consistently with the model's objective.).
Regarding claims 10 and 20, Phillips teaches all of the limitations of claims 1 and 11 above. Phillips further teaches wherein the one or more model parameters of the plurality of model parameters to be applied to said each user is related to configuring thresholds of at least one of: frequency of notification delivery or selection of feed content. (Para. 0168-0170, method 300 begins at step 302 where experiment engine 30 and scripting/scheduling engine 39 select one or more content structures or treatments for delivery to users 16 during the present experiment. Each treatment can be a particular format for content 15 to be presented on a web page. These treatments may be alternately delivered in response to the same request for content. In one embodiment, a manager user may explicitly specify a particular target population of site users. For example, a target population can be those users who access a particular web page between the hours of 4:00 p.m. and 10:00 p.m. on weekdays. At step 306, allocator module 22 statistically samples to select one or more control groups of users 16 from a target population.)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5, and 13-15, are rejected under 35 U.S.C. 103 as being unpatentable over Phillips in view of Lee US Patent Application 2015/0379429 (hereinafter Lee).
Regarding claims 3 and 13, Phillips teaches all of the limitations of claims 1 and 11 above. Phillips does not teach wherein identifying the plurality of distinct subsets of the plurality of users that includes the set of users, comprises: generating a tree data structure comprising a set of nodes that represents subsets of users of the set of users, wherein each node is based upon values of one or more model parameters of the plurality of model parameters; and identifying the plurality of distinct subsets as a set of leaf nodes of the tree data structure.
However, Lee teaches wherein identifying the plurality of distinct subsets of the plurality of users that includes the set of users, comprises: generating a tree data structure comprising a set of nodes that represents subsets of users of the set of users (para. 0203-0204, FIG. 33 illustrates an example of a decision tree that may be generated for predictions at a machine learning service, according to at least some embodiments. A training set 3302 comprising a plurality of observation records (ORs) is to be used for training a model to predict the value of a dependent variable DV. Based on an analysis of the observation records 3304 of a subset or all of the training set, one or more decision trees 3320 may be constructed, e.g., by a model generator component or model manager component of the machine learning service described above, to make predictions for the value of DV based on the values of at least some of the IVs of an observation record.), wherein each node is based upon values of one or more model parameters of the plurality of model parameters (para. 0204, each non-leaf node of a decision tree 3320, such as root node 3322, may indicate one or more conditions or predicates to be evaluated on one or more independent variables, and the results of evaluating the predicate may determine the path to be taken next towards a leaf node of the tree at which a prediction for the DV is made for the OR.); and identifying the plurality of distinct subsets as a set of leaf nodes of the tree data structure (para. 0204, decisions would be taken at various non-leaf nodes until a leaf node is reached, at which point a value for DV would be predicted based on the combination of predicates checked along the path. Thus, in the depicted tree 3320, if the following conditions are found to be true, a DV value of X may be predicted at leaf node 3324: (IV2<k) and (IV1>=p) and (IV6>=p) and (IV7==q) and (IV4 !=z).), 
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Phillips to include wherein identifying the plurality of distinct subsets of the plurality of users that includes the set of users, comprises: generating a tree data structure comprising a set of nodes that represents subsets of users of the set of users, wherein each node is based upon values of one or more model parameters of the plurality of model parameters; and identifying the plurality of distinct subsets as a set of leaf nodes of the tree data structure, as taught by Lee, in order for the model generator to be implemented with algorithms for choice modeling, Bayesian modeling, neural networks, decision tree, or other relevant modeling algorithms (Phillips, para. 0121). 
Regarding claims 4 and 14, the combination of Phillips and Lee teaches all of the limitations of claims 3 and 13 above. Phillips does not teach wherein each leaf node of the set of leaf nodes contains a minimum number of users of the set of users. 
However, Lee teaches wherein each leaf node of the set of leaf nodes contains a minimum number of users of the set of users (para. 0180, several techniques may be employed in an attempt to improve the quality or accuracy of the model's predictions. Model tuning 2672 may comprise modifying the set of independent or input variables being used for the predictions, changing model execution parameters such as a minimum bucket size or a maximum tree depth for tree-based classification models.)
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Phillips to include wherein each leaf node of the set of leaf nodes contains a minimum number of users of the set of users, as taught by Lee, in order for the model generator to be implemented with algorithms for choice modeling, Bayesian modeling, neural networks, decision tree, or other relevant modeling algorithms (Phillips, para. 0121).
Regarding claims 5 and 15, the combination of Phillips and Lee teaches all of the limitations of claims 3 and 13 above. Phillips does not teach wherein generating the tree data structure comprises: for each node within the tree data structure, determining whether to generate two or more child nodes of the respective node based upon a mean square error value of a difference of an outcome of a group of users receiving a treatment and an outcome of another group of users receiving a control; and upon determining to generate the two or more child nodes, generating the two or more child nodes based upon a value of the particular model parameter, wherein each of the two or more child nodes represents a subset of the subset of users assigned to the respective node based upon the value of the particular model parameter associated with the respective child node.
However, Lee teaches wherein generating the tree data structure comprises: for each node within the tree data structure, determining whether to generate two or more child nodes of the respective node based upon a mean square error value of a difference of an outcome of a group of users receiving a treatment and an outcome of another group of users receiving a control (para. 0179,  FIG. 26 illustrates an example of an iterative procedure that may be used to improve the quality of predictions made by a machine learning model. An in-memory chunk-level split operation 2604 may be performed to obtain a training set 2610 and a test set 2615. For example, 80% of the chunks may be included in the training set 2610 in one scenario, and the remaining 20% of the chunks may be included in the test set 2615. A candidate model 2620 may be trained in a training run 2618 (e.g., for a linear regression model, candidate coefficients to be assigned to the various independent/input variables of the data set may be determined). The candidate model 2620 may then be used to make predictions on the test set, and the evaluation results 2625 of the model may be obtained. The root mean square error (RMSE) or root mean square deviation (RMSD) may be computed for linear regression models.); and 
upon determining to generate the two or more child nodes, generating the two or more child nodes based upon a value of the particular model parameter, wherein each of the two or more child nodes represents a subset of the subset of users assigned to the respective node based upon the value of the particular model parameter associated with the respective child node (para. 0180, Model tuning 2672 may comprise modifying the set of independent or input variables being used for the predictions, changing model execution parameters (such as a minimum bucket size or a maximum tree depth for tree-based classification models), and so on, and executing additional training runs 2618. Model tuning may be performed iteratively using the same training and test sets, varying some combination of input variables and parameters in each iteration in an attempt to enhance the accuracy or quality of the results.).
Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made, to modify Phillips to include wherein generating the tree data structure comprises: for each node within the tree data structure, determining whether to generate two or more child nodes of the respective node based upon a mean square error value of a difference of an outcome of a group of users receiving a treatment and an outcome of another group of users receiving a control; and upon determining to generate the two or more child nodes, generating the two or more child nodes based upon a value of the particular model parameter, wherein each of the two or more child nodes represents a subset of the subset of users assigned to the respective node based upon the value of the particular model parameter associated with the respective child node, as taught by Lee, in order for the model generator to be implemented with algorithms for choice modeling, Bayesian modeling, neural networks, decision tree, or other relevant modeling algorithms (Phillips, para. 0121).
.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT C JOHNSON whose telephone number is (571)272-6450.  The examiner can normally be reached on Monday - Friday; 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT C JOHNSON/Examiner, Art Unit 3682                                                                                                                                                                                                        
/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682